Name: Commission Implementing Regulation (EU) No 1166/2014 of 31 October 2014 amending Implementing Regulation (EU) No 412/2014 opening and providing for the administration of Union import tariff quotas for eggs, egg products and albumins originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: animal product;  Europe;  international trade;  tariff policy;  foodstuff;  trade;  processed agricultural produce
 Date Published: nan

 31.10.2014 EN Official Journal of the European Union L 314/12 COMMISSION IMPLEMENTING REGULATION (EU) No 1166/2014 of 31 October 2014 amending Implementing Regulation (EU) No 412/2014 opening and providing for the administration of Union import tariff quotas for eggs, egg products and albumins originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Having regard to Regulation (EU) No 510/2014 of the European Parliament and of the Council of 16 April 2014 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products and repealing Council Regulations (EC) No 1216/2009 and (EC) No 614/2009 (2), and in particular points (a), (b), (c) and (d) of Article 9 thereof, Whereas: (1) Regulation (EU) No 374/2014 of the European Parliament and of the Council (3) provides for preferential arrangements for 2014 as regards customs duties for imports of certain goods originating in Ukraine. In accordance with Article 3 of that Regulation the agricultural products listed in Annex III thereto are to be admitted for import into the Union within the limits of the tariff quotas as set out in that Annex. (2) Commission Implementing Regulation (EU) No 412/2014 (4) opened and provided for administration of Union tariff import quota for eggs, eggs products and albumins originating in Ukraine until 31 October 2014. (3) Regulation (EU) No 374/2014 has been amended by Regulation (EU) No 1150/2014 of the European Parliament and of the Council (5). The amendment primarily provides for the extension of the application of Regulation (EU) No 374/2014 until 31 December 2015 and for fixing the quantities of the quotas for 2015. It is therefore appropriate to amend Implementing Regulation (EU) No 412/2014. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) No 412/2014 Implementing Regulation (EU) No 412/2014 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Import tariff quota periods 1. The import tariff quotas referred to in Article 1(1) shall be opened from 25 April to 31 December 2014 and from 1 January to 31 December 2015. 2. The quantity set for the annual import tariff quota for 2015 for each order number set out in Annex I shall be subdivided into four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. ; (2) the title of Article 3 is replaced by the following: Import licence applications and import licences for the quota period 2014; (3) the following Article 3a is inserted: Article 3a Import licence applications and import licences for the quota period 2015 1. The release into free circulation of the quantities awarded under the import tariff quotas referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. A security of EUR 20 per 100 kilograms shall be lodged by the operator at the time of the submission of an import licence application. 3. Licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 15 and 16 of the licence application and the licence respectively. In the case of tariff quota 09.4275 set out in Annex I, the total quantity shall be converted into the shell egg equivalent. 4. Licence applications and licences shall contain: (a) in box 8, the name Ukraine  as country of origin and the box yes  marked by a cross; (b) in box 20, one of the entries listed in Annex II. 5. Each licence shall mention the quantity for each CN code. 6. Applications for import licences shall be submitted in the first seven days of the month which precedes each of the subperiods referred to in Article 2(2). 7. Licence applications shall be made for a minimum quantity of 1 tonne and a maximum of 10 % of the quantity available for the quota concerned in the quota subperiod concerned. 8. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities, including nil returns, of all applications, expressed in kilograms egg shell equivalent weight in the case of tariff quota 09.4275 set out in Annex I and in kilograms product weight in the case of tariff quota 09.4276, and broken down by order number. 9. Import licences shall be issued as from the 23rd day of the month in which applications are submitted and at the latest by the last day of that month. 10. The Commission shall set, where appropriate, the quantity for which no applications for licenses were received and which are automatically added to the quantity set for the next quota subperiod.; (4) Article 4 is amended as follows: (a) the title is replaced by the following: Validity of import licences for the quota period 2014; (b) in paragraph 1, the date 31 October 2014 is replaced by the date 31 December 2014; (5) the following Article 4a is inserted: Article 4a Validity of import licences for the quota period 2015 By way of derogation from Article 22 of Regulation (EC) No 376/2008, the import licences shall be valid for 150 days from the first day of the subperiod for which they have been issued. The term of validity of the import licences shall, however, expire at the latest on 31 December 2015.; (6) Article 5 is replaced by the following: Article 5 Notifications to the Commission for the quota period 2014 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission: (a) no later than 14 November 2014, of the quantities of products, including nil returns, for which import licences were issued during the quota period 2014; (b) no later than 30 April 2015, of the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 30 April 2015, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during the import tariff quota period 2014. 3. In the case of the notifications referred to in paragraphs 1 and 2, the quantity shall be expressed in kilograms egg shell equivalent weight in the case of tariff quota 09.4275 set out in Annex I and in kilograms of product weight in the case of tariff quota 09.4276 and broken down by order number.; (7) the following Article 5a is inserted: Article 5a Notifications to the Commission for the quota period 2015 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission not later than the 10th day following the month of application, of the quantities, including nil returns, covered by licences they have issued. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by unused or partially used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (a) together with the notifications referred to in Article 3a(8) of this Regulation regarding the applications submitted for the last subperiod of the quota period for 2015; (b) for quantities not yet notified at the time of the first notification provided for in point (a), by 30 April 2016 at the latest. 3. No later than 30 April 2016, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during that import tariff quota period. 4. In the case of the notifications referred to in paragraphs 1, 2 and 3, the quantity shall be expressed in kilograms egg shell equivalent weight in the case of tariff quota 09.4275 set out in Annex I and in kilograms of product weight in the case of tariff quota 09.4276 and broken down by order number.; (8) Annex I is replaced by the text in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 2 November 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 150, 20.5.2014, p. 1. (3) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (4) Commission Implementing Regulation (EU) No 412/2014 of 23 April 2014 opening and providing for the administration of a Union import tariff quota for eggs, eggs products and albumins originating in Ukraine (OJ L 121, 24.4.2014, p. 32). (5) Regulation (EU) No 1150/2014 of the European Parliament and of the Council of 29 October 2014 amending Regulation (EU) No 374/2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 313, 31.10.2014, p. 1). ANNEX ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Order number CN codes Description Import period Quantity in tonnes Duty applicable (EUR/t) 09.4275 0407 21 00 0407 29 10 0407 90 10 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 3502 11 90 3502 19 90 3502 20 91 3502 20 99 Poultry eggs in shell, fresh, preserved or cooked; Birds' eggs, not in shell, and egg yolks, fresh dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter, fit for human consumption; eggs albumins and milk albumins, fit for human consumption Year 2014 1 500 (expressed in shell egg equivalent) 0 Year 2015 1 500 (expressed in shell egg equivalent) 09.4276 0407 21 00 0407 29 10 0407 90 10 Poultry eggs in shell, fresh, preserved or cooked Year 2014 3 000 (expressed in net weight) 0 Year 2015 3 000 (expressed in net weight)